DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments, see Remarks pages 7-8, filed 06/16/2021 and Claims filed 06/16/2021, with respect to the rejection(s) of claim(s) 1-14 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 20120157867 to Pekonen (hereinafter “Pekonen” – previously cited). See details below.
Applicant’s amendment to claim 11 overcomes the informalities. The objections to claim 11 have been withdrawn. 
Applicant’s amendment to claims 2-4, 7-11 overcome the previous 112(b) rejections. The 112(b) rejections of these claims have been withdrawn. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “between the first and third electrodes” in lines 6, 7 and 12-13. It is unclear what is being considered the third electrode. The claim only requires that the portable sensor device comprises two electrodes. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub  No. 20120157867 to Pekonen (hereinafter “Pekonen”).
Regarding claim 1, Pekonen discloses a method for obtaining data (para 0007) for an Electrocardiogram, ECG (para 0044), using a portable sensor device (para 0009, 0029, fig 1) comprising two electrodes (para 0060, fig 8, skin electrodes 200, 202), a first, a second, (para 0060, fig 8, skin electrodes 200, 202) and a third electrodes (para 0068 reference potential Vref, considered to be the “third electrode”), the method comprising; receiving a trigger to obtain measurements for the ECG (para 0060 control signal 60); setting at a first switch disposed between the first and third electrodes and a second switch disposed between the second and third electrodes in a conducting state to close a connection between the first electrode and the third electrode and to close a connection between the second electrode and the third electrode (paras 0068-0070, fig 9, discussing first switch 402 and second switch 404); setting the first switch and the second switch in a blocking state to conductively separate the first, second, and third electrodes (paras 0068-0070, fig 9, discussing first switch 402 and second switch 404); filtering out interference or providing a DC bias for measurement using the third electrode (paras 0067-0069 interference suppression circuitry); and capturing measurements for the ECG using the first electrode and the second electrode (para 0035, para 0068-0069, fig 9A).  

Regarding claim 2, Pekonen discloses the method according to claim 1, wherein the setting the first switch and the second switch in a conducting state comprises closing a connection between the first electrode and the third electrode and closing a connection between the second electrode and the third electrode (paras 0068-0070, fig 9, discussing first switch 402 and second switch 404), and wherein the setting the first switch and the second switch in a blocking state comprises conductively separating the first, second, and third electrodes (paras 0068-0070, fig 9, discussing first switch 402 and second switch 404).
  
Regarding claim 3, Pekonen discloses the method according to claim 1, wherein the receiving a trigger comprises receiving user input of a user interface element of the portable sensor device (para 0047 “The selected measurement mode may be received by the controller as a command from a user through a user interface or through the communication circuitry of the measurement apparatus”).  

Regarding claim 4, Pekonen discloses the method according to claim 1, wherein the receiving a trigger comprises receiving a signal from an external device (para 0036, 0060, “control signal external to the interference suppression circuitry”).  

Regarding claim 5, Pekonen discloses the method according to claim 1, wherein the capturing measurements comprises comparing electrical signal levels from the first electrode and the second electrode (paras 0035, 0046, 0066, fig 9, discusses measuring using amplifier 220).  

Regarding claim 6, Pekonen discloses a portable sensor device for obtaining data (para 0009, 0029, fig 1)  for an Electrocardiogram, ECG (para 0044), the portable sensor device comprising: a first, a second (para 0060, fig 8, skin electrodes 200, 202), and a third electrodes  (para 0068 reference potential Vref, considered to be the “third electrode”); a first switch disposed between the first electrode and the third electrode (paras 0068-0070, fig 9, discussing first switch 402 and second switch 404); a second switch disposed between the second electrode and the third electrode (paras 0068-0070, fig 9, discussing first switch 402 and second switch 404); a processor (para 0083, microcontroller unit 256); and a memory storing instructions that, when executed by the processor (para 0083), cause the portable sensor device to: receive a trigger to obtain measurements for the ECG (para 0060 control signal 60); set the first switch and the second switch in a conducting state to close a connection between the first electrode and the third electrode and to close a connection between the second electrode and the third electrode  (paras 0068-0070, fig 9, discussing first switch 402 and second switch 404); set the first switch and the second switch in a blocking state to conductively separate the first, second, and third electrodes  (paras 0068-0070, fig 9, discussing first switch 402 and second switch 404); filter out interference or provide a DC bias for measurement using the third electrode (paras 0067-0069 interference suppression circuitry); and capture measurements for the ECG using the first electrode and the second electrode (para 0035, para 0068-0069, fig 9A).

Regarding claim 7, Pekonen discloses the portable sensor device according to claim 6, wherein the instructions to set the first switch and the second switch in a conducting state comprise instructions that, when executed by the processor, cause the portable sensor device to close a connection between the first electrode and the third electrode and to close a connection between the second electrode and the third electrode (paras 0068-0070, fig 9, discussing first switch 402 and second switch 404), and wherein the instructions to set the first switch and the second switch in a blocking state comprise instructions that, when executed by the processor, cause the portable sensor device to conductively separating the first, second, and third electrodes (paras 0068-0070, fig 9, discussing first switch 402 and second switch 404).  

Regarding claim 8, Pekonen discloses the portable sensor device according to claim 6, wherein the portable sensor device further comprises a user interface element; and wherein the instructions to receive a trigger comprise instructions that, when executed by the processor, cause the portable sensor device to receive user input of the user interface element (para 0047 “The selected measurement mode may be received by the controller as a command from a user through a user interface or through the communication circuitry of the measurement apparatus”).  

Regarding claim 9, Pekonen discloses the portable sensor device according to claim 8, wherein the user interface element is a push button (para 0044-0047).  

Regarding claim 10, Pekonen discloses the portable sensor device according to claims 6, wherein the instructions to receive a trigger comprise instructions that, when executed by the processor, cause the portable sensor device to receive a signal from an external device (para 0036, 0060, “control signal external to the interference suppression circuitry”).  

Regarding claim 11, Pekonen discloses the portable sensor device according to claims 6, wherein the instructions to capture measurements comprise instructions that, when executed by the processor, cause the portable sensor device to compare electrical signal levels from the first electrode and the second electrode (paras 0035, 0046, 0066, fig 9, discusses measuring using amplifier 220).  

Regarding claim 12, Pekonen discloses the portable sensor device according to claims 6, wherein the electrodes are integral to the portable sensor device (e.g. fig. 1).  

Regarding claim 13, Pekonen discloses a computer program for obtaining data for an Electrocardiogram, ECG (para 0044), using a portable sensor device (para 0009, 0029, fig 1) comprising a first, a second (para 0060, fig 8, skin electrodes 200, 202), and a third electrode (para 0068 reference potential Vref, considered to be the “third electrode”), the computer program comprising computer program code which, when run on a portable sensor device causes the portable sensor device to: receive a trigger to obtain measurements for the ECG (paras 0044, 0083, para 0060, “control signal 60); set a first switch disposed between the first electrode and the third electrode and a second switch disposed between the second electrode and the third electrode in a conducting state to close a connection between the first electrode and the third electrode and to close a connection between the second electrode and the third electrode (paras 0068-0070, fig 9, discussing first switch 402 and second switch 404); set the first switch and the second switch in a blocking state to conductively separate the first, second, and third electrodes (paras 0068-0070, fig 9, discussing first switch 402 and second switch 404); filter out interference or provide a DC bias for measurement using the third electrode (paras 0067-0069 interference suppression circuitry); and capture measurements for the ECG using the first electrode and the second electrode (para 0035, para 0068-0069, fig 9A).

Regarding claim 14, Pekonen discloses a non-transitory, computer-readable storage medium storing instructions that when executed by a computer cause the computer to perform a method for obtaining data for an Electrocardiogram, ECG (para 0044), using a portable sensor device (para 0009, 0029, fig 1) comprising two electrodes (para 0060, fig 8, skin electrodes 200, 202), the method comprising: receiving a trigger to obtain measurements for the ECG (para 0060 control signal 60); setting at a first switch disposed between the first and third electrodes and a second switch disposed between the second and third electrodes in a conducting state to close a connection between the first electrode and the third electrode and to close a connection between the second electrode and the third electrode (paras 0068-0070, fig 9, discussing first switch 402 and second switch 404); setting the first switch and the second switch in a blocking state to conductively separate the first, second, and third electrodes (paras 0068-0070, fig 9, discussing first switch 402 and second switch 404); filtering out interference or providing a DC bias for measurement using the third electrode (paras 0067-0069 interference suppression circuitry), and  capturing measurements for the ECG using the first electrode and the second electrode (paras 0068-0070, fig 9, discussing first switch 402 and second switch 404).   


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842.  The examiner can normally be reached on M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792